Citation Nr: 1441244	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a videoconference hearing in July 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

This claim requires further development before being decided on appeal, so the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran most recently had a VA compensation examination in March 2010 for his claimed bilateral hearing loss.  At the time, he did not have sufficient hearing loss in either ear to be considered an actual ratable disability by VA compensation standards - meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  However, during his more recent July 2014 videoconference hearing before the Board, he testified to continued difficulty hearing and suggested that his hearing acuity had worsened significantly since that March 2010 evaluation.  As proof of this, he indicated that he has had hearing aids for the last few years.  Therefore, he needs to undergo another VA compensation examination to determine whether he now has a ratable hearing loss disability according to § 3.385 and, if confirmed he now does, for an opinion concerning whether it is related or attributable to his military service - and, in particular, to the military noise exposure he cites as the source or cause of this claimed hearing loss.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination (audiological evaluation) to first determine whether the Veteran now has sufficient hearing loss to be considered an actual ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385, and then, if confirmed he does, for a medical nexus opinion concerning the etiology of this hearing loss, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to his military service from March 1966 to March 1968, even if not complained about, diagnosed, or treated during his service.

It is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed, including an audiogram and Maryland CNC speech discrimination.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



